Exhibit 10.3 TIDEWATER INC.MANAGEMENT ANNUAL INCENTIVE PLANFor Fiscal Year 2017 I. PLAN OBJECTIVE The primary objective of the Tidewater Inc. Management Annual Incentive Plan (the “Plan”) is to reward certain officers and key employees of Tidewater and its subsidiaries for their assistance in helping Tidewater Inc. (the “Company”) achieve its financial and operating goals for the fiscal year.The Plan links a significant element of potential variable annual compensation to the accomplishment of these goals. II. ADMINISTRATION The Plan shall be administered by the Compensation Committee of the Board of Directors of the Company (the “Committee”).The authority of the Committee shall include, in particular, authority to: A. review and approve participants and target award percentages for a particular year; B. review and approve performance goals and metrics for a particular year; C. consider the achievement of the performance goals and metrics and whether any payment will be made hereunder, and D. establish regulations for the administration of the Plan and make all determinations deemed necessary for the administration of the Plan. The Chief Executive Officer shall have the authority to name additional participants after the beginning of a particular plan year and establish target award percentages for such participants in connection with promotions, new hires, and the establishment of new positions within the Company. III. BASIC PLAN CONCEPT The Plan focuses on Tidewater’s financial and safety performance as well as the performance of the individual participant.Regardless of achievement in these areas, the Committee has sole and complete discretion as to whether a participant will be paid any award hereunder and the amount of any such award. IV. ELIGIBILITY CRITERIA Eligibility for participation in the Plan will be limited to officers and certain key employees who directly impact the Company’s financial performance and who do not participate in another Company bonus plan.The specific positions eligible to participate in the plan will be reviewed and determined annually by Tidewater’s Chief Executive Officer and the Committee.The Chief Executive Officer also has the authority to name participants as described in Article II above. V. PERFORMANCE MEASURES AND STANDARDS The Committee has designed this Plan as an annual bonus program for fiscal 2017 under which potential bonuses may be earned based upon financial, safety, and individual performance. VI. AWARD OPPORTUNITIES At the beginning of the fiscal year, the Committee will specify target incentive awards for each participant based upon recommendations from management and the Committee’s compensation consultant.These amounts are determined based upon each eligible participant’s base salary multiplied by the target percent associated with the participant’s position within the Company and the measurable amount of the participant’s direct influence on the Company’s financial performance.This percentage increases or decreases based upon performance above or below the target.The base target percentage will be adjusted as a result of changes in position or pro-rated if the participant joins the Company during a fiscal year. VII. PERFORMANCE CRITERIA Any annual bonus amount will be based upon four metrics – two financial metrics (cash flow from operations and vessel operating margin percentage), one safety metric, and an individual performance metric.At target performance levels, each performance component would pay out at 25% of the target bonus.
